EXHIBIT 99.1 ISP Chemco LLC Consolidated Financial Statements Years Ended December31, 2010 and 2009 Contents Report of Independent Auditors 1 Financial Statements Consolidated Statements of Income for the Three Years Ended December 31, 2010 2 Consolidated Balance Sheets as of December 31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2010 4 Consolidated Statements of Member’s Equity for the Three Years Ended December 31, 2010 6 Notes to Consolidated Financial Statements 7 Report of Independent Auditors To the Sole Member of ISP Chemco LLC: We have audited the accompanying consolidated balance sheets of ISP Chemco LLC as of December31, 2010 and 2009, and the related consolidated statements of income, cash flows, and member’s equity for each of the three years in the period ended December31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of ISP Chemco LLC at December31, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December31, 2010 in conformity with U.S. generally accepted accounting principles. Ernst & Young LLP March25, 2011 1 ISP Chemco LLC Consolidated Statements of Income Year Ended December 31 (Thousands) Net sales $ $ $ Cost of products sold ) ) ) Selling, general and administrative ) ) ) Other operating gains and (charges), net – ) Amortization of intangible assets ­(4,547 ) ­(4,310 ) ) Operating income Interest expense ) ) ) Interest income Other income (expense), net ) ) Income before income taxes Income tax benefit (provision) ) ) Net income $ $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 2 ISP Chemco LLC Consolidated Balance Sheets December31 (Thousands) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, less allowance of $6,912 and $7,119 at December31, 2010 and 2009, respectively Receivable from asset securitization program Accounts receivable, other Receivables from related parties Inventories, net Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net of accumulated amortization of $26,569 and $22,703 at December31, 2010 and 2009, respectively Long-term loan receivable from related party – Other assets Total assets $ $ Liabilities and member’s equity Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Income taxes payable – Total current liabilities Long-term debt less current maturities Deferred income tax liabilities Other liabilities Commitments and contingencies Member’s equity: Member’s interest and additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total member’s equity Total liabilities and member’s equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 3 ISP Chemco LLC Consolidated Statements of Cash Flows Year Ended December31 (Thousands) Cash flows from operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on sale of assets – – ) Depreciation Amortization of intangible assets Noncash interest credits – ) – Noncash interest charges Noncash income tax benefit ) - - Deferred income taxes ) ) (Increase) decrease in working capital items ) Proceeds from accounts receivable sold Accounts receivable settled ) ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) ) Environmental insurance recoveries Increase in receivables from related parties ) ) ) Other, net Net cash provided by operating activities Cash flows from investing activities Capital expenditures and acquisitions ) ) ) Net proceeds from sale of assets – – Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Decrease in short-term debt – – ) Repayments of long-term debt ) ) ) Proceeds from borrowings under revolving credit facility – Repayments of borrowings under revolving credit facility – ) ) Increase in loans to related party – ) – Repayments of loans from related party – – Dividends to sole member ) ) – Capital contribution from sole member – – Net cash used in financing activities ) ) ) Effect of exchange rate fluctuations on cash and cash equivalents ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ 4 ISP Chemco LLC Consolidated Statements of Cash Flows (continued) Year Ended December31 (Thousands) Supplemental cash flow information Effect on cash from (increase) decrease in working capital items*: Accounts receivable $ ) $ ) $ Inventories ) ) Prepaid expenses ) ) Accounts payable ) ) Accrued liabilities ) ) Income taxes ) ) Net effect on cash from (increase) decrease in working capital items $ ) $ $ Cash paid during the period for: Interest (net of amount capitalized) $ $ $ Income taxes paid(including taxes paid pursuant to the Tax Sharing Agreement) $ $ $ Acquisitions: Fair market value of assets acquired, net of cash acquired $
